Case 1:18-cv-25077-MGC Document 1 Entered on FLSD Docket 12/04/2018 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                         Case No.



   Jo Lynne Tadlock, on behalf of herself and
   others similarly situated,

                 Plaintiff,
   v.

   ADT LLC,

                 Defendant


                                 CLASS ACTION COMPLAINT

         Plaintiff Jo Lynne Tadlock (“Plaintiff”), individually and on behalf of others similarly

  situated, alleges the following against ADT LLC (“ADT” or “Defendant”).

                                  SUMMARY OF THE ACTION

         1.      On August 15, 2018, Plaintiff received a call from ADT promoting its security

  services.   Plaintiff has never been a customer of ADT and never consented to receive

  telemarketing calls from ADT. Plaintiff brings this class action on behalf of herself and others

  who received ADT’s telemarketing calls without consenting to receive such calls.

         2.      Plaintiff seeks damages and other equitable and legal remedies resulting from the

  unlawful conduct of ADT in placing telemarketing calls to the cellular telephones of Plaintiff and

  Class members without their prior express written consent, in violation of the Telephone

  Consumer Protection Act, 47 U.S.C. §§ 227, et seq. (“TCPA”).

                                             PARTIES

         3.      Defendant ADT LLC is a Delaware corporation with its headquarters and

  principal place of business in Boca Raton, Florida.


                                                  1
Case 1:18-cv-25077-MGC Document 1 Entered on FLSD Docket 12/04/2018 Page 2 of 10



         4.      Plaintiff Jo Lynne Tadlock resides in Bountiful, Utah.


                                   JURISDICTION AND VENUE

         5.      This Court has original jurisdiction under 28 U.S.C. § 1331 based on Plaintiff’s

  claims under the TCPA, 47 U.S.C. § 227, et seq.

         6.      This Court has personal jurisdiction over ADT because its principal place of

  business is within this District and it has sufficient minimum contacts in Florida to render the

  exercise of jurisdiction by this Court proper and necessary.

         7.      Venue is proper in this District under 28 U.S.C. § 1391(b) because ADT’s

  principal place of business is within this District.


                                     FACTUAL ALLEGATIONS

     A. ADT or its Agent Used an Autodialer and an Artificial or Prerecorded Voice to
        Make Telemarketing Calls to Plaintiff’s Cellular Phone

         8.      Plaintiff’s telephone number, (XXX) XXX-0961, is, and at all relevant times has

  been assigned to a cellular service.

         9.      On August 15, 2018, Plaintiff received a voicemail on her cellular phone

  advertising a promotional offer for an ADT alarm system.

         10.     The voicemail encouraged Plaintiff to press 1 to have an agent call her back or

  press 9 to talk to an agent immediately.

         11.     The message says, “with break-ins on the rise and this great promotion, it’s never

  been a better time to talk to us about an ADT alarm system for your home or business.”

         12.     The call came from the number 916-545-2799.

         13.     The message did not provide a phone number that called parties can call back to

  make a do-not-call request.



                                                     2
Case 1:18-cv-25077-MGC Document 1 Entered on FLSD Docket 12/04/2018 Page 3 of 10



         14.     Plaintiff did not provide her cellular phone number to ADT and did not consent to

  receive these calls. She has no prior affiliation with ADT.

         15.     Plaintiff’s cellular phone number has been registered on the national do-not-call

  registry since August 4, 2010.

         16.     ADT is aware of the TCPA’s prohibitions against the use of automatic dialing

  systems and the use of artificial or prerecorded voices to make calls to cellular phones without

  the prior express consent of the called party.

         17.     ADT has been sued multiple times for the same or similar calling behavior

  described in this complaint.

         18.     ADT intentionally or willfully caused autodialed, telemarketing calls to be made

  to the cellular phones of Plaintiff and other consumers without their prior express written

  consent.

         19.     ADT’s calls to Plaintiff had no emergency purpose. Rather, the calls were made

  for the purpose of promoting and selling ADT alarm systems.

     B. ADT or its Agent Used an Automatic Telephone Dialing System and an Artificial or
        Pre-recorded Voice

         20.     ADT called Plaintiff’s cellular phone using an ATDS.

         21.     The message Plaintiff received instructed called parties to press “1” or “9” to

  speak to an agent—a response that would be meaningful to an ATDS, but not a human caller.

         22.      ADT, moreover, is a publicly traded company with a market cap close to $6

  billion. ADT services 8 million customers, which requires a sophisticated phone system capable

  of storing phone numbers and dialing them automatically.

         23.     Other consumers have lodged complaints about similar telemarketing calls from

  ADT.


                                                   3
Case 1:18-cv-25077-MGC Document 1 Entered on FLSD Docket 12/04/2018 Page 4 of 10



         24.     ADT’s public FCC filings demonstrate that its business model incorporates the

  use of an ATDS—such as the Avaya Proactive Contact 5.1 predictive dialer—to communicate

  with individuals and to make telemarketing calls.

         25.     ADT’s public filings also demonstrate that it sometimes uses third party vendors

  to make outbound calls on its behalf.

         26.     ADT or its agent called Plaintiff’s cellular phone using an artificial or pre-

  recorded voice.

         27.     The tone and cadence of the voice on the message left on Plaintiff’s cellular

  phone is characteristic of an artificial or pre-recorded voice. The robotic pacing and intonation of

  the voice audibly differs from a live human voice.

     C. ADT’s Violations of the TCPA Harmed Plaintiff

         28.     Plaintiff carries her cellular phone with her at most times so she can be available

  to family, friends, and her employer.

         29.     ADT’s call invaded Plaintiff’s privacy and intruded upon her right to seclusion.

  The call interrupted her daily life and wasted her time by requiring Plaintiff to retrieve and

  review the message.

         30.     ADT’s call intruded upon and occupied the capacity of Plaintiff’s cellular phone.

  ADT’s message interfered with Plaintiff’s use and enjoyment of her cell phone by occupying the

  phone’s memory and storage and by consuming its battery life.




                                                   4
Case 1:18-cv-25077-MGC Document 1 Entered on FLSD Docket 12/04/2018 Page 5 of 10



                                 CLASS ACTION ALLEGATIONS

         31.     Plaintiff brings this lawsuit under Federal Rules of Civil Procedure Rules 23(a),

  (b)(2), and (b)(3) as a representative of the following Class:


                     Each person within the United States who (i) received any
                     telephone call from ADT or an agent acting on its behalf;
                     (ii) to said person’s cellular telephone; (iii) through the use
                     of an automatic telephone dialing system and/or with an
                     artificial or prerecorded voice; (iii) which call was not made
                     with the recipient’s prior express written consent; and (iv)
                     which call was made for the purpose of encouraging the
                     purchase of goods or services.

         32.     Plaintiff reserves the right to amend the class definition following an appropriate

  period of discovery.

         33.     Excluded from the Class are ADT, its employees, agents and assigns, and any

  members of the judiciary to whom this case is assigned, their respective court staff, and the

  parties’ counsel in this litigation. This suit seeks only damages and injunctive relief for recovery

  of economic injury on behalf of the Class; it does not seek recovery for personal injury and

  claims related thereto.

         34.     Because auto-dialing equipment maintains records of each contact, members of

  the above-defined classes can be identified through ADT’s records.

         35.     Numerosity. The exact size of the class is information within the exclusive

  knowledge of ADT, but Plaintiff believes there are at least thousands of Class members. This

  allegation is likely to have evidentiary support after a reasonable opportunity for further

  investigation or discovery. This allegation is based on the following information: (1) ADT

  services 8 million customers; (2) the purpose of automated dialers is to call numerous persons in




                                                   5
Case 1:18-cv-25077-MGC Document 1 Entered on FLSD Docket 12/04/2018 Page 6 of 10



  a short amount of time; and (3) consumers have lodged complaints online about unwanted calls

  received from ADT.

            36.   The alleged size and geographic dispersal of the Class makes joinder of all Class

  members impracticable.

            37.   Commonality and Predominance. Common questions of law and fact exist with

  regard to each of the claims and predominate over questions affecting only individual Class

  members. Questions common to the Class include:

                  (a)    Whether ADT’s or its agent’s dialing system(s) constitute an automatic

  telephone dialing system under the TCPA;

                  (b)    Whether ADT or its agent used an automatic telephone dialing system to

  place telemarketing calls on the cellular telephones of Plaintiff and Class members without their

  prior express written consent;

                  (c)    Whether ADT or its agent used an artificial or prerecorded voice in

  connection with the placement of telemarketing calls on the cellular telephones of Plaintiff and

  Class members without their prior express consent;

                  (d)    Whether ADT’s telephone calls were made knowingly or willfully;

                  (e)    Whether Plaintiff and Class members were damaged by receiving ADT’s

  calls; and

                  (f)    Whether ADT should be enjoined from engaging in such conduct in the

  future.

            38.   Typicality. Plaintiff’s claims are typical of the claims of the Class, in that

  Plaintiff, like all Class members, has been injured by ADT’s uniform misconduct— the




                                                  6
Case 1:18-cv-25077-MGC Document 1 Entered on FLSD Docket 12/04/2018 Page 7 of 10



  placement of telemarketing calls on cellular telephones using an automatic telephone dialing

  system or an artificial or prerecorded voice without prior express written consent.

         39.        Adequacy of Representation. Plaintiff will fairly and adequately protect the

  interests of the Class and is committed to the vigorous prosecution of this action. Plaintiff has

  retained counsel experienced in complex consumer class action litigation and matters involving

  TCPA violations.

         40.        Superiority. A class action is superior to other available methods for the fair and

  efficient adjudication of this controversy.        Because the amount of each individual Class

  member’s claim is small relative to the complexity of the litigation, and because of ADT’s

  financial resources, class members are unlikely to pursue legal redress individually for the

  violations detailed in this complaint. Class-wide damages are essential to induce ADT to comply

  with Federal law. Individualized litigation would significantly increase the delay and expense to

  all parties and to the Court and would create the potential for inconsistent and contradictory

  rulings. By contrast, a class action presents fewer management difficulties, allows claims to be

  heard which would otherwise go unheard because of the expense of bringing individual lawsuits,

  and provides the benefits of adjudication, economies of scale, and comprehensive supervision by

  a single court.

         41.        Class certification is also appropriate under Rule 23(b)(2) because ADT has acted

  and refused to act on grounds that apply generally to the Class such that final injunctive and/or

  declaratory relief is warranted with respect to the Class as a whole.


                                    FIRST CLAIM FOR RELIEF
                    Negligent Violation of the Telephone Consumer Protection Act
                                        47 U.S.C. §§ 227, et seq

         42.        Plaintiff incorporates the above allegations by reference.


                                                     7
Case 1:18-cv-25077-MGC Document 1 Entered on FLSD Docket 12/04/2018 Page 8 of 10



         43.     ADT used an automatic telephone-dialing system and/or an artificial or

  prerecorded voice to make telemarketing calls to the cellular telephones of Plaintiff and Class

  members, without their prior express written consent.

         44.     The foregoing acts and omissions constitute negligent violations of the TCPA,

  including, but not limited to, violations of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §§

  64.1200(a)(1)(iii) and 64.1200(a)(2).

         45.     Under 47 U.S.C. § 227(b)(3)(B), and as a result of the alleged negligent violations

  of the TCPA, Plaintiff and Class members are entitled to an award of $500.00 in statutory

  damages for each and every call placed in violation of the TCPA.

         46.     Plaintiff and Class members are also entitled to and seek injunctive relief

  prohibiting future violations of the TCPA.


                              SECOND CLAIM FOR RELIEF
            Knowing or Willful Violation of the Telephone Consumer Protection Act
                                   47 U.S.C. §§ 227, et seq

         47.     Plaintiff incorporates the above allegations by reference.

         48.     ADT used an automatic telephone-dialing system and/or an artificial or

  prerecorded voice to make telemarketing calls to the cellular telephones of Plaintiff and Class

  members, without their prior express written consent.

         49.     The foregoing acts and omissions constitute knowing and/or willful violations of

  the TCPA, including, but not limited to, violations of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R.

  §§ 64.1200(a)(1)(iii) and 64.1200(a)(2).

         50.     Under 47 U.S.C. § 227(b)(3)(C), and as a result of the alleged knowing and/or

  willful violations of the TCPA, Plaintiff and Class Members are entitled to an award of

  $1,500.00 in statutory damages for each and every call placed in violation of the statute.


                                                   8
Case 1:18-cv-25077-MGC Document 1 Entered on FLSD Docket 12/04/2018 Page 9 of 10



         51.     Plaintiff and Class Members are also entitled to and seek injunctive relief

  prohibiting future violations of the TCPA.


                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, individually and on behalf of the Class defined above,

  respectfully requests that this Court:

                 (a)     Determine that the claims alleged herein may be maintained as a class

  action under Federal Rule of Civil Procedure 23, and issue an order certifying the classes defined

  above and appointing Plaintiff as the Class representative;

                 (b)     Award $500 in statutory damages for each and every call that ADT or its

  agent negligently placed in violation of 47 U.S.C. § 227(b)(1) of the TCPA;

                 (c)     Award $1,500 in statutory damages for each and every call that ADT or its

  agent willfully or knowingly placed in violation of 47 U.S.C. § 227(b)(1) of the TCPA;

                 (d)     Grant appropriate injunctive and declaratory relief, including, without

  limitation, an order requiring ADT to implement measures to stop future violations of the TCPA;

  and

                 (e)     Grant such further relief as the Court deems proper.

                                   DEMAND FOR JURY TRIAL

         Plaintiff hereby demands a jury trial on all issues so triable.



   Dated: December 4, 2018                      Respectfully submitted,


                                                By: Adam M. Moskowitz, Esq.
                                                Adam M. Moskowitz, Esq.
                                                adam@moskowitz-law.com
                                                Howard M. Bushman, Esq.
                                                howard@moskowitz-law.com

                                                    9
Case 1:18-cv-25077-MGC Document 1 Entered on FLSD Docket 12/04/2018 Page 10 of 10



                                     Adam A. Schwartzbaum, Esq.
                                     adams@moskowitz-law.com
                                     THE MOSKOWITZ LAW FIRM, PLLC
                                     2 Alhambra Plaza, Suite 601
                                     Coral Gables, FL 33134
                                     Tel: (305) 740-1423

                                     By:     /s/ Simon S. Grille
                                     Daniel C. Girard (pro hac vice forthcoming)
                                     Simon S. Grille (pro hac vice forthcoming)
                                     GIRARD GIBBS LLP
                                     601 California Street, 14th Floor
                                     San Francisco, California 94108
                                     Tel: (415) 981-4800
                                     dcg@girardgibbs.com
                                     sg@girardgibbs.com

                                     Counsel for Plaintiff and the Proposed Class




                                       10
